Title: From Thomas Jefferson to Albert Gallatin, 31 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Oct. 31. 07.
                        
                        The rent we proposed for the Indiana lead mine was 2/10 of 3. years’ produce = 6/10 of 1. years produce for 5. years’ occupation: and 1/10 of 5. years produce = 5/10 of 1. year’s produce for 5. year’s occupation is the option you propose. there can be but one objection to
                            it, that is, the effect which a rent of 1/10 annually might have in lowering the future rents permanently. from the
                            Louisiana standing rent of 1/10, and the offer of 1/10 for the Indiana mine, I suspect that ⅕
                            may be too much for a permanent rent. what would you think of continuing the offer of 2. years free of rent, and ⅛ of the
                            metal afterwards? I think the most important object for the public is to find what rent the tenant can pay and still have
                            an encouraging profit for himself, & to obtain that rent. however I suggest this merely for your consideration.
                        I have written to mr Moore on the subject of the road.
                        Whom shall we appoint in the room of Kilgore. I have conversed with Morrow, but have had no opportunity of
                            speaking with Govr. Tiffin Affectte. salutns.
                    